DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JPH04358980A/JP3343361B2 to Yamaha Motor (“Yamaha”) in view of US Pub. No. 2004/0238253 to Yonehana et al. (“Yonehana”). An English translation of Yamaha is provided. 

As to independent claim 1, an electric vehicle rechargeable via electric power transferred from a power outlet separate from the vehicle (¶ 0001, 0002), the electric vehicle comprising: a seat movable between a first position for supporting a person and a second position (Fig. 1: 35. Seat is depicted as moveable from a seated position to an open position to access the storage portion.); a caddy positioned below the seat to define a cable storage volume (¶ 0006), wherein the cable storage volume is accessible when the seat is in the second position (¶ 0006); a charging port positioned outside of the caddy and accessible with the seat in the first position (Fig. 1: 61, Fig. 6: 61, 68. The charging port is positioned outside of the caddy (Fig. 1: 33a) and is capable of being accessed with the seat (Fig. 1: 35) in the seated position). 
Yamaha further teaches the electric motorcycle’s battery is charged through a connection between the external power source and the battery (¶ 0002. “the charging cable having a first end engageable with the charging port of the vehicle and a second end engageable with the power outlet” and “to enable charging the electric vehicle via the charging cable and the charging port.”).
Yamaha even further teaches utilizing the underseat storage space to store goods (¶ 0005, 0006, 0024, i.e., stored goods are “removable from the caddy when the seat is in the second potion”).
Yamaha, however, fails to explicitly teach storing a charging cable underneath the seat. 
Yonehana’s field of invention pertains to an underseat structure for a motorcycle (¶ 0003). Yonehana teaches the concept of storing a charging cable underneath the seat (Abstract, ¶ 0141). 
Having the benefit of Yonehana, it would have been obvious to one of ordinary skill in the art to have included a charging cable as one of the possible stored goods within underseat storage space. The stored charging cable provides the end user with added convenience or organization. 

As to claim 5, the electric vehicle of claim 1, wherein an interior of the caddy includes a mounting device for releasably supporting the charging cable (Yonehana: ¶ 0138, 0139).

As to claim 6, the electric vehicle of claim 1, further comprising a latch operable to retain the seat in the first position, and a pivot positioned at a rear end of the seat, wherein the latch is located at a front of the seat, and wherein the seat is rotatable about the pivot from the first position to the second position (Yamaha: Fig. 1: 36, Yonehana : ¶ 0129, 0138).

As to claim 7, the electric vehicle of claim 1, wherein a forward end of the seat is lifted upward in the second position as compared to the first position (Yamaha: Fig. 1, Yonehana: Fig 21).

As to claim 10, the electric vehicle of claim 1, wherein the seat is lockable in the first position (Yamaha: ¶ 0005, 0006, 0011, Yonehana: ¶ 0129, 0138-0140).


Allowable Subject Matter
Claims 2-4, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-12 and 13-20 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851